﻿
At the very outset, I wish to take this opportunity to congratulate you, Sir, on your election to the presidency of the United Nations General Assembly at its forty-fourth session. Your election to this high office is an expression of confidence in your great diplomatic skill and your wealth of experience that will contribute to a successful conclusion of our work. My delegation and 1 are confident that you will be able to give this session wise guidance.
I also wish to extend our congratulations and thanks to your predecessor, Mr. Dante Caputo, for his excellent service as President of the General Assembly at its forty-third session. Our congratulations and appreciation also go to the Secretary-General for his unceasing efforts and devotion to his work for the United Nations.
As 1990 approaches, we are leaving behind a decade much of which has been characterized by a succession of international crises in many parts of the world. However, many fundamental changes and developments have also taken place in the closing years of the 1980s. The easing of tension between the super-Powers has gained momentum, as demonstrated by the summit meetings between the United States and the USSR and between the USSR and China. The drive for peace in many parts of the world has led to attempts by the United Nations and other regional organizations to resolve problems which in the last decade seemed insoluble.
In Afghanistan, the Soviet Union has withdrawn its troops, although a political settlement and durable peace remain to be achieved. In Namibia, the terms for a settlement have been agreed. We hope that very soon Namibia will be able to hold a free and fair election, and we look forward to welcoming Namibia in our midst as a fully independent and sovereign nation. The Iran-Iraq war has
stopped but the process of reconciliation has been very slow. As for South-East Asia, there are ongoing regional as well as international efforts to resolve the Kampuchean problem. We should continue to strive for a peaceful solution to the conflict.
It is encouraging to note that the international situation has changed, bringing a new attitude to solving conflicts. There is a more conciliatory trend now. This is in line with the principles of the United Nations that call on its Member States to settle disputes by peaceful means. Hence, the principles of the United Nations have increasingly gained in importance as instruments promoting peace and stability in the world today. Furthermore, the current improvement in the world situation has been effected by the responsible attitude of Member States of this world body in respecting those principles. These developments should offer better prospects for peace around the world.
It is a sad fact that the negotiation of disputes does not always guarantee complete peace and stability. In a number of cases, while negotiations have taken place, violent hostilities or rivalry between the parties concerned continue, and thus hinder a comprehensive solution, thus perpetuating the misery of the ordinary citizens. We have arrived at just such a position in the attempts to settle the problems in the Iran-Iraq war, Afghanistan, the Middle East and Kampuchea and in other cases. This does not augur well for the further improvement of the general world situation. In those conflicts where a comprehensive solution remains elusive, owing to failure at the negotiating level, the scourge of war will remain a threat. Peace is not merely the absence of war. Unless it is realized that the cessation of hostilities must be accompanied by a genuine desire to resolve disputes at the negotiating table, conflicts around the world will be far from being settled.
I am particularly concerned that despite increasing international efforts, peace and stability have not been achieved in such areas as the Middle East, South Africa and Kampuchea.
The Palestinian problem remains a matter of great concern to the international community. The cries for justice and freedom in the occupied Palestinian territories continue to fall on deaf ears. Despite world condemnation, Israel still continues to pursue its aggressive policy and to refuse to recognize the leadership of the Palestine Liberation Organization. Such a negative attitude,
especially towards the convening of an international conference, will only lead to the escalation of violence and fighting in the occupied territories. My delegation feels that the International Conference would be useful in bringing all parties concerned to the negotiating table. We also wish to reaffirm our view that the Palestine Liberation Organization should be included in the Conference as the sole and legitimate representative of the Palestinians.
The intensity of the conflict in Lebanon saddens us. The international community watches in horror as the population endures daily carnage. While there is no simple solution to the 14-year-old conflict, we should not leave Lebanon to its own fate either. In the name of humanity, we urge those who have influence with the opposed parties to continue to find a way to aid the conflict. In this regard, I welcome the effort of the Arab League to appoint a tripartite commission.
Another depressing problem that continues to challenge this world body is the apartheid system of the racist regime in South Africa. The regime not only arrogantly and stubbornly refuses the international calls to dismantle its evil system but also uses a policy of aggression to oppress the black population. Thus, we would like to repeat our support for the international community in calling on South Africa to stop its racist policy of apartheid and to grant the black majority of the South African population their basic rights to equal opportunities and equal participation in the political process. In this connection, we would also like to reaffirm our support for the imposition of mandatory and comprehensive sanctions on South Africa in order to put greater pressure on the regime to end its oppressive policy of apartheid.
In our own region of South-East Asia, it is regrettable that the recent International Conference in Paris did not succeed in bringing about a comprehensive
settlement of the problem of Kampuchea. Once again, the parties concerned in the conflict could not agree on the elements and terms for a lasting peace. The unilateral withdrawal of the Vietnamese troops from Kampuchea this month will not guarantee peace and stability in Kampuchea, unless there is an answer to the question of the provisional or interim authority, from which the process of national reconciliation and assurances of the observance of the peace process should evolve. At the Paris Conference the parties concerned did not speak the language of reconciliation-, rather suspicion and rivalry predominated.
The lack of success should be attributed as much to the absence of political will and unwillingness to compromise as to the failure to subordinate sectional interests to greater national interests. Testing each other's strength on the battlefield in order to arrive at a solution is a dire option which would have disastrous consequences. However, despite the absence of progress in the recent International Conference on Kampuchea, the fact that it has taken place reflects the continued commitment of the international community to resolution of the long-standing problem through peaceful means. It is vital that we should not abandon that commitment to the finding of a peaceful comprehensive settlement.
Today I have pointed out some areas where some progress has been made and where disputes could be settled peacefully through negotiation and I have stressed the importance of pursuing negotiation as a better means of ending conflicts than settling them by force. We are all aware of the attendant difficulties, but it is our wish that this option of settling disputes by peaceful means should prevail. And so we call on the parties concerned to show the necessary political will and we call on all members of this body to support the United Nations efforts to achieve the peaceful solution of conflicts wherever they may occur.
